People v Williams (2014 NY Slip Op 06338)
People v Williams
2014 NY Slip Op 06338
Decided on September 24, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 24, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentTHOMAS A. DICKERSON, J.P.
CHERYL E. CHAMBERS
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2012-09686
 (Ind. No. 2040/11)

[*1]The People of the State of New York, appellant, 
vCharles Williams, respondent.
Richard A. Brown, District Attorney, Kew Gardens, N.Y. (John M. Castellano, Edward D. Saslaw, and Robert Masters of counsel), for appellant.
Lynn W. L. Fahey, New York, N.Y. (Allegra Glashausser of counsel), for respondent.
DECISION & ORDER
Appeal by the People from so much of an order of the Supreme Court, Queens County (Paynter, J.), dated September 7, 2012, as, after a hearing, granted that branch of the defendant's omnibus motion which was to suppress physical evidence.
ORDERED that the order is reversed insofar as appealed from, on the law, and that branch of the defendant's omnibus motion which was to suppress physical evidence is denied.
The evidence admitted at the suppression hearing established that police officers had a founded suspicion that the defendant was engaged in criminal activity, warranting a common-law right of inquiry, which, because of the defendant's flight, escalated into reasonable suspicion to pursue (see People v Sierra, 83 NY2d 928, 929; People v Riley, 290 AD2d 568, 569). Since the pursuit of the defendant was justified, the gun he discarded during the pursuit was not subject to suppression as the product of unlawful police conduct (see People v Britt, 67 AD3d 1023, 1024; People v Riley, 290 AD2d at 569).
DICKERSON, J.P., CHAMBERS, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court